Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 1 of 7

                                                                   EXHIBIT A
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 2 of 7
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 3 of 7
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 4 of 7
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 5 of 7
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 6 of 7
Case 0:21-cv-60100-RS Document 1-3 Entered on FLSD Docket 01/15/2021 Page 7 of 7
